DATE 4/23/2015
                                                                                                             FILED IN
R




                                              NOTICE OF APPEALS                                       1st COURT OF APPEALS
                                            ASSIGNMENT OF COURT OF APPEALS                                HOUSTON, TEXAS
                                                                                                      4/23/2015 4:30:21 PM
TO:         1ST COURT OF APPEALS
                                                                                                      CHRISTOPHER A. PRINE
                                                                                                              Clerk

From:       Deputy Clerk: MICHELLE LOPEZ
            Chris Daniel, District Clerk
            Harris County, T E X A S



CAUSE: 2013-38334

VOLUME                       PAGE                       OR          IMAGE # 63954740

DUE 5/23/2015                                         ATTORNEY 05662200

NOTICE OF APPEAL HAS BEEN ASSIGNED TO THE 1ST

DATE JUDGMENT SIGNED:                             1/23/2015

MOTION FOR NEW TRIAL DATE FILED N/A

REQUEST TRANSCRIPT DATE FILED                                        N/A

NOTICE OF APPEAL DATE FILED                                         4/23/2015

NUMBER OF DAYS: ( CLERKS RECORD ) 120
FILE ORDERED: YES                                NO             IMAGED FILED:                   YES       NO

CODES FOR NOTICE OF APPEAL: BC, C, OA

                                                                     CHRIS DANIEL
                                                                     Harris County, District Clerk


                                                                     By: /s/MICHELLE LOPEZ
                                                                            MICHELLE LOPEZ, Deputy

BC        NOTICE OF APPEAL FILED
BG        NOTICE OF APPEAL FILED – GOVERNMENT
C         JUDGMENT BEING APPEALED
D-        ACCELERATED APPEAL
OA        NO CLERK’S RECORD REQUEST FILED
O         CLERK’S RECORD REQUEST FILED (W/NOTICE OF APPEAL)
NA        AMENDED NOTICE OF APPEAL




AP9 R04-30-92 S:\FormsLib\Civil Bureau\Civil Courts & Post Judgment\Post Trial\Appeal Status Card              Revised 01-18-2013
JUC8H (NR4#)    JUSTICE INFORMATION MANAGEMENT SYSTEM       APR 23, 2015(C1)
INT6510                    CIVIL CASE INTAKE                OPT: _____ - INT
                         GENERAL PARTY INQUIRY              PAGE:    1 -    2

CASE NUM: 201338334__ PJN> __ TRANS NUM: _________ CURRENT COURT: 189 PUB? _
CASE TYPE: DEBT/CONTRACT - FRAUD/MISREPRE CASE STATUS: DISPOSED (FINAL)
STYLE: RABA-KISTNER INFRASRUCTURE INC     VS MARTINEZ, D FRED
=============================================================================
                        **** INACTIVE PARTIES ****
  PJN PER/CONN COC BAR          PERSON NAME                 PTY  ASSOC. ATTY
  NUM    NUMBER                                            STAT
_     00002-0002 XPL 05662200 MARTINEZ, D FRED                  DEVINE, PATRI
_     00001-0002 XDF 21140900 RABA-KISTNER INFRASRUCTURE INC    WELLS, D. BRE
_     00007-0001 PLT          JOINT VENTURE
_     00006-0001 PLT          LONE STAR INFRASTRUCTURE
_     00005-0001 PLT          RABA-KISTNER-ANDERSON CONSULTA
_     00004-0001 PLT          BRYTEST LABORATORIES INC
_     00003-0001 PLT          RABA-KISTNER CONSULTANTS INC
_     00002-0001 DEF          MARTINEZ, D FRED                  PRO-SE

==> (9) CONNECTION(S) FOUND
1=ACTIVE      2=ATY. INQ.   3=ACT.ENTRY   4=ISS. SERV.   5=DOC. INQ.
6=CASE INQ.   7=BACKWARD    8=FORWARD     9=PTY. ADDR.   10=REFRESH    11=HELP
JUC8H (NR4#)    JUSTICE INFORMATION MANAGEMENT SYSTEM       APR 23, 2015(C1)
INT6510                    CIVIL CASE INTAKE                OPT: _____ - INT
                         GENERAL PARTY INQUIRY              PAGE:    2 -    2

CASE NUM: 201338334__ PJN> __ TRANS NUM: _________ CURRENT COURT: 189 PUB? _
CASE TYPE: DEBT/CONTRACT - FRAUD/MISREPRE CASE STATUS: DISPOSED (FINAL)
STYLE: RABA-KISTNER INFRASRUCTURE INC     VS MARTINEZ, D FRED
=============================================================================
                        **** INACTIVE PARTIES ****
  PJN PER/CONN COC BAR          PERSON NAME                 PTY  ASSOC. ATTY
  NUM    NUMBER                                            STAT
_     00001-0001 PLT 21140900 RABA-KISTNER INFRASRUCTURE INC    WELLS, D. BRE




==> (9) CONNECTION(S) FOUND
1=ACTIVE      2=ATY. INQ.   3=ACT.ENTRY   4=ISS. SERV.   5=DOC. INQ.
6=CASE INQ.   7=BACKWARD    8=FORWARD     9=PTY. ADDR.   10=REFRESH    11=HELP